DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3. 	Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claimed limitation “wherein the first planarization layer fills a space between the organic encapsulation layer of the organic encapsulation layer and the dams” (emphasis added) doesn’t appear to be described in the specification as filed. Fig. 3 and ¶0035 discloses “…organic encapsulation layer 144 disposed between the inorganic encapsulation layers 142 and 146.” Fig. 3 and ¶0059 discloses “[t]he outer planarization layer 158, formed of an organic insulating material having a high planarization function, is formed between the dams 106a and 106b…”. However, nowhere in the specification describes the first planarization layer 158 filling the space between the organic 

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0032189 A1, hereinafter referred as “Lee”) in view of Liu et al. (US 2018/0226454 A1, hereinafter referred as “Liu”).
	Regarding claim 1, Lee discloses a display device (¶0002 discloses a display device), comprising: 
 	a substrate (SUB) having an active area (DA) and a non-active area (NDA) (Fig. 9a, ¶0129 and ¶0196 discloses the base layer SUB has a non-display area NDA surrounding the display area DA); 
 	a light-emitting element (DP-OLED) disposed on the substrate (SUB) (Figs. 5c, 6c, 9a, ¶0128 and ¶0152 discloses each of the organic light emitting diodes OLED are disposed on the substrate SUB); 
 	an encapsulation structure (TFE) disposed on the light-emitting element (DP-OLED) (Figs. 5c, 9a and ¶0133 discloses the thin film sealing layer TFE seals the light emitting element layer DP-OLED), the encapsulation structure (TFE) comprising a first inorganic encapsulation layer (IOL10), a second inorganic encapsulation layer (IOL20) 
 	a plurality of touch electrodes (TS-CL2) and a plurality of bridges (CP2) disposed on the encapsulation structure (TFE) (Figs. 8a and 8e illustrate second conductive patterns TS-CL2 disposed on the thin film sealing layer TFE. Fig. 8c and ¶0183 discloses the bridge patterns CP2 are directly disposed on the thin film sealing layer TFE); 
 	a touch insulating film (TS-IL1) disposed between the touch electrodes (TS-CL2) and bridges (CP2) (Fig. 8a, 8c-8e, ¶0171 and ¶0183-¶0185 discloses a first touch insulation layer TS-IL1 for covering the first conductive layer TS-CL1 including the bridge patterns CP2, and second conductive patterns included in the second conductive layer TS-CL2 are disposed on the first touch insulation layer TS-IL1); 
 	a plurality of routing lines (TSL) disposed in the non-active area (NDA) (Fig. 5c illustrates the touch signal lines TSL are disposed in the non-display area NDA); 
 	at least one dam disposed in the non-active area (Figs. 9a, 9c and ¶0196 discloses a first dam part DM1 and a second dam part DM2 may be disposed in the non-display area NDA); and… 
 	wherein the touch insulating film (TS-IL1),… and the second inorganic encapsulation layer ([I]OL2, IOL20) overlap each other in the non-active area (NDA) (Figs. 9a and 7c illustrate the first insulation layer TS-IL1 and the second inorganic 
 	Lee doesn’t explicitly disclose at least one first planarization layer disposed in the non-active area, and disposed on the second inorganic encapsulation layer; and … the first planarization layer… overlap each other in the non-active area.
 	However, in a similar field of endeavor, Liu discloses at least one first planarization layer (200) disposed in the non-active area (BA) (Fig. 7b and ¶0023 discloses in the bonding area BA, an organic material 200 fills a region between the first dam 105 and the second dam 106), and disposed on the second inorganic encapsulation layer (Fig. 7b and ¶0033 discloses the inorganic layer of the thin-film encapsulation layer covers the first dam 105 and is ended at the second dam 106), and … the first planarization layer… overlap each other in the non-active area (Fig. 7b and ¶0023 discloses in the bonding area BA, an organic material 200 fills a region between the first dam 105 and the second dam 106). 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee for the purpose of alleviating the stress accumulation of the inorganic layers and reduce the cracks of the inorganic layers and the expansion of the cracks, thereby improving the encapsulation effect of the touch display panel and improving the reliability of light-emitting devices (¶0038).	
	Regarding claim 4, Lee discloses the display device according to claim 1, wherein the routing lines (SL) are connected respectively to the touch sensors (TE) (Fig. 8b, Abstract and ¶0174 discloses the conductive layer includes touch sensors and touch signal lines connected to the touch sensors). 	
Allowable Subject Matter
6. 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692